DETAILED ACTION
This Office action is in response to the Amendment filed on 31 August 2022.  Claims 1-6 are pending in the application. Claims 7-14 have been cancelled 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings was received on 21 July 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are again rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wakimoto et al., US 2017/0221714, of record.
In so far as the claims are understood, claims 1-6 are deemed to be anticipated by the device shown in Figs. 1, 2, 19, and 20 of Wakimoto et al.
With respect to claim 1, Wakimoto et al. disclose a trench MOSFET, shown in Fig. 1, comprising: 
a substrate 1; 
an epitaxial layer 2/21 having a first conductivity type formed on the substrate, and the epitaxial layer 2/21 has a trench, see Fig. 12 and paragraphs [0049] and [0073]; 
a gate 9 located in the trench, see Fig. 13 and paragraph [0073]; 
a gate oxide 8 layer located between the gate and the trench, see Fig. 1 and paragraph [0073]; 
a source region 5 (see Fig. 12) having the first conductivity type (N+) located on a surface of the epitaxial layer 2/21 on two sides of the trench, see Fig. 12 and paragraphs [0072]-[0073]; 
a body region 4a having a second conductivity type (P) located in a portion of the epitaxial layer 2/21 below the source region 5, see Fig. 12 and paragraph [0073]; and
an anti-punch through region 4b/13 having the second conductivity type (P) located at an interface of the body region 4b and the source region 5, wherein a doping concentration of the anti-punch through region 4b/13 is higher than a doping concentration of the body region 4a, see Figs. 1, 2, and 13 and paragraphs [0070]-[0073] (In paragraph [0072], Wakimoto et al. disclose: “The n+-type source region 5 may contact the high-concentration implantation region 13.”); 
wherein the epitaxial layer 2/21 has a first pn junction at an interface of the anti-punch through region 4b/13 and the source region 5 (30a between source region 5 and anti-punch through region 4b/13, see Figs. 1 and 2) and a second pn junction (30b between the body region 4a and the epitaxial layer 2/21) near the substrate 1, a region in the body region 4a closest to the first pn junction (30a between source region 5 and anti-punch through region 4b/13, see Figs. 1 and 2) is at an interface of the body region 4a and the anti-punch through region 4b/13, and N regions are divided into N equal portions according to a depth of the epitaxial layer between the first pn junction 30a and the second pn junction 30b (as shown in Figs. 1 and Figs. 25A-25C, there are N equal portions between the first pn junction 30a and the second pn junction 30b), and N is an integer greater than 1 (that is, 2 N regions (see Figs. 19, 20 and 25A-25C) or 3 N regions (see Fig. 2)), see Figs 1, 2, 19, and 25A-25C,
wherein the closer the N regions are to the first pn junction 30a, the greater a doping concentration thereof is, as shown in Fig. 2, and 
wherein each of the N regions has an integrated area of doping concentration to the depth of the epitaxial layer, and the closer the N regions are to the first pn junction 30a, the greater the integrated area of 2Customer No.: 31561doping concentration thereof is, see Figs. 1 and 2, 
wherein the region in the body region 4a closest to the first pn junction (30a between source region 5 and anti-punch through region 4b/13, see Figs. 1 and 2)  has a higher doping concentration than other adjacent regions in the body region 4a, as shown in Fig. 2 below.

    PNG
    media_image1.png
    646
    909
    media_image1.png
    Greyscale


With respect to claim 2, in the device of Wakimoto et al., the doping concentration of the anti-punch through region 4b/13 is between 5E+16 atoms/cm3 and 5E+17 atoms/cm3, see Fig. 2.  
With respect to claim 3, in the device of Wakimoto et al., N is 2, and the N regions comprise a first region 13 near the first pn junction 30a and a second region 4a near the second pn junction 30b, a doping concentration in the first region 13 is greater than a doping concentration in the second region 4a (as shown in Figs. 19 and 20), and an integrated area of doping concentration to the depth of the epitaxial layer of the first region 13 is greater than an integrated area of doping concentration to the depth of the epitaxial layer of the second region 4a. 
With respect to claim 4, in the device of Wakimoto et al., wherein N is 3, and the N regions comprise a first region 4b near the first pn junction 30a, a third region 4a near the second pn junction 30b, and a second region 13 between the first region 4b and the third region 4a (see Figs 1 and 2), a doping concentration in the first region 4b is greater than a doping concentration in the second region 13 (as shown in Fig. 2), the doping concentration in the second region 13 is greater than a doping concentration in the third region 4a (as shown in Fig. 2), an integrated area of doping concentration to the depth of the epitaxial layer of the first region 4b is greater than an integrated area of doping concentration to the depth of the epitaxial layer of the second region 13, and the integrated area of doping concentration to the depth of the epitaxial layer of the second region 13 is greater than an integrated area of doping concentration to the depth of the epitaxial layer of the third region 4a.  
With respect to claim 5, in the device of Wakimoto, the first conductivity type is N-type and the second conductivity type is P-type.  
With respect to claim 6, in the device of Wakimoto et al., the first conductivity type is P-type and the second conductivity type is N-type, see paragraph [0132]: “In the described embodiments, a first conductivity type is assumed to be an n-type and a second conductivity type is assumed to be a p-type; however, the present invention is further valid when the first conductivity type is a p-type and the second conductivity type is an n-type. In this case, in an n-type base region, an n+-type high-concentration implantation region is formed having an impurity concentration profile identical to the p-type impurity concentration profile in FIG. 2 by ion implantation.”

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive. Amended claim 1 in the present application includes the technical feature "the epitaxial layer has a first pn junction at an interface of the anti-punch through region and the source region and a second pn junction near the substrate, a region in the body region closest to the first pn junction is at an interface of the body region and the anti-punch through region, wherein the region in the body region closest to the first pn junction has a higher doping concentration than Customer No.: 31561Docket No.: 095238-US-PAApplication No.: 16/830,225other adjacent regions in the body region". Applicant has argued that Wakimoto fails to disclose the features of "an anti-punch through region having the second conductivity type located at an interface of the body region and the source region," "a region in the body region closest to the first pn junction is at an interface of the body region and the anti-punch through region," and "a region in the 8 Customer No.: 31561Docket No.: 095238-US-PAApplication No.: 16/830,225body region closest to the first pn junction is at an interface of the body region and the anti-punch through region" in amended claim 1 of the present application. Applicant further argues that in FIG. 1 of Wakimoto, it is clear that the region between the second p-type base region 4b and the n+-type source region 5 does NOT have higher doping concentration than other adjacent regions in the body region since the high-concentration implantation region 13 is below the second p-type base region 4b NOT at an interface between the n+-type source region 5 and the layer there below. However, in rejecting claim 1, region 4a has been taken as the body region. As shown in Fig. 2 below, the region of the body region 4a closest to the first pn junction (30a between source region 5 and anti-punch through region 4b/13) is at an interface of the body region 4a and the anti-punch through region 4a/13 and has a higher doping concentration than any other adjacent region in the body region 4a. As clearly shown in Fig. 2, the doping concentration at the interface of the body region 4a and the anti-punch through region 4b/13 closest to the first pn junction 30a is higher than adjacent regions of the body region 4a, since the doping concentration in the body region 4a decreases from the interface.

    PNG
    media_image1.png
    646
    909
    media_image1.png
    Greyscale
.

Therefore, amending claim 1 to require “"the epitaxial layer has a first pn junction at an interface of the anti-punch through region and the source region and a second pn junction near the substrate, a region in the body region closest to the first pn junction is at an interface of the body region and the anti-punch through region, wherein the region in the body region closest to the first pn junction has a higher doping concentration than Customer No.: 31561Docket No.: 095238-US-PAApplication No.: 16/830,225other adjacent regions in the body region" is not deemed to patentably distinguish Applicant’s trench MOSFET from the prior art trench MOSFET of Wakimoto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822